Per Curiam.

Trespass does not lie in this case, for the writ being good at the time it was served, the arrest was not tortious. The justice had jurisdiction of the cause, and it was only by reason of an event subsequent to the service of the writ, that it became inoperative. The plaintiff’s remedy is by an action of the case against the defendant, if the justice’s absence arose from his negligence ; or against the justice, if he was notified of the process, and voluntarily or negligently absented himself.